Case 5:19-cv-02297-JGB-SHK Document 2 Filed 12/02/19 Page 1lof1 Page ID #:29

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Central District of California

JULIAN ROJAS, an Individual; and JUAN HUERTA,
an individual;

 

Plaintiff(s)

Vv. Civil Action No.

VIVINT SOLAR, INC., a Delaware Corporation; and
DOES 1 — 10, inclusive;

 

Ne Ne ee ee ee ee eee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Vivint Solar, Inc., 1111 E. Citrus Street, #1, Riverside, California.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Stephen M. Rinka, The Rinka Law Firm, PC, 433 N. Camden Dr., Suite 600 Beverly

Hills, California 90210
- and -

Matthew T. Moore, Matt Moore Law, 2600 W. Olive Ave., Suite 500, Burbank,
California 91501

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Signature of Clerk or Deputy Clerk
